DETAILED ACTION
This Office Action is responsive to the application filed on May 23, 2019. Claims 1-20 are pending. Claims 4-5, 8, 11-13 and 16-20 are withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Species D (Fig. 5) and Invention I (Claims 1-15) in the reply filed on November 24, 2020 is acknowledged. 
Claims 5-6, 8 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim (discussed further below). Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim (discussed further below). 
Applicant indicates that claims 5-6, 13 and 16-20 are withdrawn as directed to a non-elected species and/or invention. See Remarks pp. 7-8. 
Applicant further indicates that claim 8 is generic and that claims 11-12 read on elected Species D (Fig. 5). See Remarks pp. 7-8. The examiner does not concur with this determination for the following reasons: 
Claim 1 requires inter alia an air cycle assembly comprising an air cycle machine and a heat exchanger, the heat exchanger in airflow communication with the air cycle machine; and a thermal transfer bus thermally coupling the heat exchanger of the air cycle assembly to the fuel delivery system for transferring heat from the air cycle machine to the fuel delivery system (emphasis added).
In the elected Species D (Figure 5), the only heat exchanger of the air cycle assembly that is thermally coupled by thermal transfer bus to the fuel delivery system for transferring heat from the air cycle See Fig. 5. With respect to claim 8, in Species D the heat exchanger (186) that is thermally coupled to the fuel delivery system (104) is not in airflow communication with the compressor (128) of the air cycle machine (114) at a location downstream of the compressor (128) of the air cycle machine and the turbine (130, 176) of the air cycle machine at a location upstream of the turbine (130, 176) of the air cycle machine. See Figs. 5-6. With respect to claim 11, in Species D the heat exchanger (186) that is thermally coupled to the fuel delivery system (104) is not positioned downstream of the compressor (128) of the air cycle machine and upstream of the first turbine (130) of the air cycle machine (claim 11). See Figs. 5-6. Claim 12 depends from claim 11. Accordingly, Claims 8 and 11-12 are drawn to non-elected Species and are hereby withdrawn as set forth above. 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US-20120000205-A1
COFFINBERRY ‘205
US-20170167382-A1
MILLER
US-20130186100-A1
RHODEN
US-7406829-B2
COFFINBERRY ‘829


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COFFINBERRY ‘205. 

    PNG
    media_image1.png
    732
    720
    media_image1.png
    Greyscale

Re Claim 1, COFFINBERRY ‘205 teaches a gas turbine engine assembly (described at ¶¶0020-0038) comprising: a turbomachine 10 including a compressor section [shown in Fig. 2] (including inter alia the compressor 64 which is illustrated in Figure 2 and has been annotated in Image 1); a combustion section [shown in Fig. 2] (including inter alia the combustor illustrated in Figure 2 which has been annotated in Image 1; ¶0023), and a turbine section [shown in Fig. 2] (including inter alia the turbine illustrated in Figure 2 which has been annotated in Image 1) in serial flow order (shown in Fig. 2) (See also Image 1); a fuel delivery system [fuel delivery system of aircraft 2 including inter alia tanks 4, 6, fuel supply lines as shown in Figs. 1-2, tank fuel 11, and the engine burn fuel 38 supplied to engines 10] (Figs. 1-2) operable with the combustion section of the turbomachine for providing fuel 38 to the combustion section of the turbomachine 
Re Claim 4, COFFINBERRY ‘205 teaches the gas turbine engine assembly of claim 1, wherein the air cycle assembly comprises a thermal energy storage unit [29, 80, 83] at a location downstream of the air cycle machine (VCS stores thermal energy in a working fluid 80 of closed loop 83, downstream of the air cycle machine 34, used to cool components 16. Cooling fluid 46 flowing downstream from turbine outlet 75 of the air cycle machine cools fuel 21, which is used to cool working fluid 80 of the loop 83 of the VCS; ¶¶0029-0030).
Re Claim 7, COFFINBERRY ‘205 teaches the gas turbine engine assembly of claim 1, wherein the air cycle machine comprises a compressor 50 for receiving and compressing a bleed airflow from the compressor section of the turbomachine (¶¶0028, 0030) and a turbine 52 rotatable with the compressor and positioned downstream of the compressor (¶0024), the turbine of the air cycle machine configured to expand and cool the compressed bleed airflow from the compressor (¶¶0024, 0028, 0030).
Re Claim 9, COFFINBERRY ‘205 teaches the gas turbine engine assembly of claim 7, wherein the turbine of the air cycle machine is a first turbine 52 (¶0024), wherein the air cycle machine further comprises a second turbine 54 and a combustor 62 (¶0027), wherein the combustor is located upstream of the second turbine (¶0027), and wherein the second turbine is rotatable with the compressor of the air cycle machine (about shaft 56; ¶0024).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over COFFINBERRY ‘205 in view of MILLER. 
Re Claims 2, 4 and 15, COFFINBERRY ‘205 teaches the gas turbine engine assembly of claim 1 as discussed above wherein the thermal transfer bus comprises a (heat exchange) loop 48 as discussed above. However, COFFINBERRY ‘205 is silent regarding: the thermal transfer bus comprising a thermal energy storage unit (though implicit; Notably, of ordinary skill would have understood that a heat exchange loop utilizing an intermediate heat exchange fluid (PAO) to exchange heat between a cooling air (46) and a fuel (38) within a heat exchanger (44) as taught by COFFINBERRY ‘205 forms a thermal energy storage unit because the intermediate fluid is contained in a loop and stores thermal energy used to heat fuel; ¶¶0023-0024) and the thermal transfer bus utilizes a single phase heat transfer fluid during operation. Notably, the thermal transfer bus is also at a location downstream from outlet 53 of the air cycle machine in COFFINBERRY ‘205.
	MILLER teaches an analogous thermal bus 102 comprises a thermal energy storage unit [fluid conduit(s) containing heat exchange fluid] (¶0028), wherein thermal energy stored within the heat exchanged fluid contained with the fluid conduits is used heat fuel (¶0031) and wherein the thermal transfer bus utilizes a single phase heat transfer fluid during operation (¶0039). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the thermal bus of COFFINBERRY ‘205 such that it comprises fluid conduit(s) containing heat exchange fluid that is single phase as taught by MILLER, such that the thermal transfer bus thereby comprises a thermal energy storage unit (conduit containing heat exchange fluid store thermal energy), the air cycle assembly comprises a thermal energy storage unit at a location downstream of the air cycle machine (at a location downstream from outlet 53 of the air cycle machine) and wherein the thermal transfer bus utilizes a single phase heat transfer fluid during operation, in order to heat the engine burn fuel of COFFINBERRY ‘205 in a known predictable configuration for a heat exchange loop to heat fuel (MILLER ¶¶0028, 0031) and which does not require compression/expansion devices in the loop (MILLER ¶0039). It has been held that [when] all the claimed elements were known in the prior art (in the instant case, a heat exchange loop including conduits and intermediate heat exchange fluid forming a thermal storage unit) and one skilled in the art could have combined the elements as claimed by known methods (to transfer heat stored in heat exchange KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over COFFINBERRY ‘205 in view of MILLER and RHODEN. 
Re Claim 3, COFFINBERRY ‘205 teaches the gas turbine engine assembly of claim 1, wherein the heat exchanger of the air cycle assembly is an ACS heat exchanger (COFFINBERRY ¶¶0023-0024, 0032). However, COFFINBERRY is silent to wherein the thermal transfer bus comprises a fuel heat exchanger for transferring heat to the fuel delivery system (though implicit from the PAO loop, ¶¶0023-0034). 
MILLER teaches an analogous thermal transfer bus 102 utilizing intermediate heat exchange fluid (consonant with the PAO loop COFFINBERRY ‘205) transferring heat between a first heat exchanger (e.g., at 106, ¶0029) and a fuel heat exchanger 108 for transferring heat to a fuel delivery system (¶0031). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gas turbine engine assembly of COFFINBERRY ‘205 such that the thermal transfer bus comprises a fuel heat exchanger for transferring heat to the fuel delivery system in communication with the heat exchanger of the air cycle assembly that is an ACS heat exchanger, in order to in order to heat the engine burn fuel of COFFINBERRY ‘205 in a known predictable configuration for a heat exchange loop to heat fuel (MILLER ¶¶0028, 0031) and which does not require compression/expansion devices in the loop (MILLER ¶0039). It has been held that [when] all the claimed elements were known in the prior art (in the instant case, a heat exchange loop including conduits and intermediate heat exchange fluid and heat exchangers) and one skilled in the art could have combined the elements as claimed by known methods (to transfer heat stored in heat exchange fluid to fuel) with no change in their respective functions (heating fuel/cooling fluid), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (a heat exchange loop), it would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A. However, 
RHODEN teaches a fuel delivery system 34 comprises a fuel cooled oil cooler 42 at a location upstream of a fuel heat exchanger [50 or 52] (¶0014). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the assembly of COFFINBERRY ‘205 in view of MILLER such that the fuel delivery system comprises a fuel cooled oil cooler at a location upstream of the fuel heat exchanger, in order to remove a heat load from an oil system to fuel that is to be burned (RHODEN ¶¶0015-0016). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over COFFINBERRY ‘205 in view of in view of MILLER and COFFINBERRY ‘829. 
Re Claim 14, COFFINBERRY ‘205 teaches the gas turbine engine assembly of claim 9 as discussed above, wherein the second turbine of the air cycle machine is a power turbine. However, COFFINBERRY ‘205 fails to teach the thermal transfer bus comprises a turbopump. 
	MILLER teaches an analogous thermal transfer bus 102 utilizing intermediate heat exchange fluid (consonant with the PAO loop COFFINBERRY ‘205) and comprising a turbopump that comprises a power turbine (auxiliary turbine) and in airflow communication with an fluid source (¶0028). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the thermal transfer bus of COFFINBERRY ‘205 such that the thermal transfer bus comprises a turbopump, wherein the turbopump comprises a power turbine in airflow communication one of with various fluid sources, in order to pump heat exchange fluid through the cooling loop (MILLER ¶0028). However,  COFFINBERRY ‘205 in view of MILLER fails to teach the power turbine is in airflow communication with the air cycle machine at a location downstream of the second turbine of the air cycle machine. 
	COFFINBERRY ‘829 teaches a turbopump 16 (Fig. 5) comprises a power turbine 38 in airflow communication with an air cycle machine [12, 50, 54] at a location downstream of a second turbine 64 of the air cycle machine (2:7-47; 3:13-43) (notably second turbine 64 of COFFINBERRY ‘829 is a power turbine consonant with the second turbine of COFFINBERRY ‘205). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the assembly of COFFINBERRY ‘205 such that the turbopump comprises a power turbine in airflow KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior art fails to teach or suggest, in combination with the other limitations of claim 10 (including the limitations of the intervening claims), wherein the heat exchanger is in airflow communication with the second turbine of the air cycle machine at a location downstream of the second turbine of the air cycle machine. 
The examiner proposed an examiner's amendment to place claims 1-6, 8 and 11-15 in condition for allowance in an Examiner initiated interview on 02/04/2021, by incorporating the subject matter of claim 10 into independent claim 1 and amending the dependent claims accordingly. See attached interview summary and the corresponding attachment for further details. No agreement was reached. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
February 11, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741